Judith Rogers, Judge, dissenting. I respectfully dissent from the decision reached in this case with regard to the issue raised by appellant concerning the unconstitutional use of appel-lee’s peremptory strikes excluding the only two black venire members from the jury. It is clear from the record, and both parties agree, that appellee struck the only two black jurors on the entire jury panel by the use of its peremptory strikes. Therefore, a prima facie case of racial discrimination was established and this point is not contested by the parties. After it was established that a prima facie case of racial discrimination was established, the burden then shifted to appel-lee to provide a racially neutral explanation for the use of its challenges. The following occurred: Ms. Hopkins: The young lady who was sitting on the very front row, she was a young lady. We struck her because she was young. When she was asked various questions about what she thought, she tended to look down and be not responsive, and it was just a feeling that she did not — she was the young lady who was sitting on the front row. Mr. Adams: Sitting on the front row, about number three or about the fourth. Ms. Hopkins: And the other gentleman whose name was Mr. Adams: It was the black guy on the back row, Stewart. Ms. Hopkins: Stewart. Mr. Adams: Right there, sir. Ms. Hopkins: Yeah. And the other gentleman, Mr. Stewart — Well, there are two gentlemen we struck. One gentleman was because he knew Mr. Wallace and that’s the reason why we struck that — I mean, that lady that we struck. An the other gentleman we struck was Mr. Stewart. And Mr. Stewart was also — my impression of him was the same as the others. He did not make eye contact with me when I was — during the process of voir dire; as, for instance, the two ladies that were sitting next to him who are on the jury. Also, we were looking for, obviously very conservative jurors. We felt that with his background as a — The Court: His background? Ms. Hopkins: He’s a backhoe operator. We thought with his background that he might feel sorry for Mr. Stewart [sic] and about the situation, and that he — The Court: What’s his background? What does a backhoe operator have to do with it? Ms. Hopkins: A backhoe operator is somebody who operates — The Court: I know what it is. What’s it have to do with a master cylinder or striking? Ms. Hopkins: Your Honor, we just thought that his background, we tended to try and pick people who have been in business, or business oriented, and we wanted to be very conservative. The Court: Okay. Well, okay. Well, I think that — Ms. Hopkins: And we just did not feel like that the background — Mr. Adams: Judge, I don’t think the reasons she articulated are sufficient. The Court: Oh, I understand them, and you have made your record and I think she has. In Cleveland v. State, 318 Ark. 738, 888 S.W.2d 629 (1994) the Supreme Court set out the following standards to follow: Upon a showing by a defendant of circumstances which raise an inference that the prosecutor exercised one or more of his peremptory challenges to exclude venire persons from the jury on account of race, the burden then shifts to the state to establish that the peremptory strike(s) were for racially neutral reasons. The trial court shall then determine from all relevant circumstances the sufficiency of the racially neutral explanation. If the state’s explanation appears insufficient, the trial court must then conduct a sensitive inquiry into the basis for each of the challenges by the state. The standard of review for reversal of the trial court’s evaluation must test whether the court’s findings are clearly against a preponderance of the evidence. In every instance, however, the court shall state, in response to the defendant’s objections, its ruling as to the sufficiency or insufficiency of the racially neutral explanation provided by the state. (Emphasis added.) In this case, the trial court clearly did not state its rulings as to the sufficiency or insufficiency of appellee’s explanations. In particular, the trial court made no finding with regard to the black female juror who was struck because she was “young” and “tended” to look down and not be responsive. In the case of U.S. v. Garrison, 849 F.2d 103 (4th Cir. 1988), the court noted that the term “young” may be vague in some contexts. In the context of this case, I believe it is clear, without any inquiry by the court, that appellee’s explanation that the woman was “young” was too vague to establish a racially neutral reason for its peremptory strike. There is no evidence in the record concerning the ages of the individual members of the jury nor did the court inquire as to the lady’s age or what relevance that factor had in appellee’s jury selection. Also, the record reveals that the questions posed by appellee were to the entire jury panel. Of those questions, a few received responses by a limited number of venire members. The black female juror was not asked specific questions nor did the questions posed to the whole panel relate to her. In addition, it is clear from the record that there were many others on the jury who did not respond to the questions posed to the jury panel. Therefore, I find appellee’s explanation that the black female juror was unresponsive inadequate. With regard to Mr. Stewart, the black male juror, appellee explained that he did not make eye-contact and was a backhoe operator. Again, the record does not reveal, nor did the trial court inquire, if Mr. Stewart owned his own backhoe business. There is also no evidence in the record and the trial court failed to inquire whether other members of the jury who were selected had their own business or were employed. I believe that the reasons for the peremptory strike of Mr. Stewart were clearly suspect and insufficient; therefore, the court should have conducted a sensitive inquiry to determine the true basis for the strike. Because the trial court failed to make findings, from all relevant circumstances, as to the sufficiency of appellee’s racially neutral explanations, and to conduct a sensitive inquiry into the basis for each of the challenges by appellee, I believe that appellant’s constitutional rights have not been protected and the trial court’s error requires a reversal and retrial. Pittman and Neal, JJ., join in this dissent.